Citation Nr: 1105345	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  08-32 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a left hip disorder, 
including as secondary to service-connected right ankle 
disability.

2.  Entitlement to service connection for a left knee disorder, 
including as secondary to service-connected right ankle 
disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from January 1958 to July 
1977.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in October 2006 and 
October 2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.

The Veteran appeared and testified at a Travel Board hearing held 
before the undersigned Veterans Law Judge in December 2010.  A 
copy of the transcript of this hearing has been associated with 
the claims file.

The issue of entitlement to service connection for a low back 
disorder, including as secondary to service-connected right ankle 
disability, has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and it 
is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, he has 
left iliotibial band syndrome that had its onset in service.

2.  Resolving reasonable doubt in favor of the Veteran, he has 
degenerative arthritis of the left knee that is due to and/or 
aggravated by his service-connected right ankle disability.




CONCLUSIONS OF LAW

1.  Left iliotibial band syndrome was incurred in service.  
38 U.S.C.A. §§ 1111, 1131, 1137, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2010).

2.  The Veteran's degenerative arthritis of the left knee is due 
to and/or aggravated by his service-connected right knee 
disability.  38 U.S.C.A. §§ 1110, 1131, 1137, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.310 (2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for the 
claimed disorders relating to the left hip and left knee, which 
represents a complete grant of the benefit sought on appeal.  
Thus, no discussion of VA's duty to notify and assist is 
necessary.

The Veteran initially claimed that he has left hip and left knee 
disorders that are secondary to his service-connected right ankle 
disability.  Effective in December 1999, service connection was 
granted for residuals of a right ankle injury in service with 
chronic synovitis and degenerative arthritis secondary to 
ligament laxity (hereafter right ankle disability).  The evidence 
shows that, in May 2008, the Veteran underwent a right tibiotalar 
arthrodesis syndesmosis, which essentially fused his right ankle.  
Thus, as of November 2008, the Veteran's right ankle disability 
has been characterized as status post right tibiotalar 
arthrodesis syndesmosis (previously post-traumatic degenerative 
arthritis with ligament laxity).

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and (2) 
that the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin 
v. Derwinski, 2 Vet. App. 34 (1991).  

Effective for claims filed on or after October 10, 2006, VA will 
not concede that a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless the 
baseline level of severity of the nonservice-connected disease or 
injury is established by medical evidence created before the 
onset of aggravation or by the earliest medical evidence created 
at any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity of 
the nonservice-connected disease or injury.  The rating activity 
will determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to the 
natural progress of the disease, from the current level.  
38 C.F.R. § 3.310(b).

As the Veteran has raised the issue, the Board also must consider 
the Veteran's claims on a direct basis.  Direct service 
connection means that the facts establish that a particular 
injury or disease resulting in disability was incurred in the 
line of duty in the active military service or, if pre-existing 
such service, was aggravated during service.  38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303(a).  Generally, in order to establish 
direct service connection for a disorder, there must be (1) 
medical evidence of the current disability; (2) medical, or in 
certain circumstances, lay evidence of the in-service incurrence 
of a disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  That an 
injury or disease occurred in service is not enough; there must 
be chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service. 38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability benefits.  Medical evidence 
of a current disability and nexus is not always required to 
establish service connection.  See Davidson v. Shinseki, 581 F.3d 
1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as medical 
and scientific articles and research reports or analyses.   38 
C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence 
not requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

Left Hip Disorder 

Initially, the Board notes that there are different diagnoses in 
the record as to what is the pathology of the Veteran's left hip 
complaints.  Private treatment records show that the Veteran's 
left hip complaints are most likely related to enthesopathy due 
to iliotibial band syndrome/strain.  (See January 2006 and 
November 2006 private treatment notes.)  However, the VA examiner 
who conducted a VA examination in February 2007 indicated that 
the Veteran's pain was mostly in the his left buttock and 
diagnosed him to have chronic muscular strain plus referred pain 
from the back (which was noted on x-ray to have severe disc 
degeneration at multiple levels).  The examiner noted the private 
doctor's diagnosis of iliotibial band symptoms at the hip and 
knee on the left, but stated that he did not find any evidence of 
this problem.  He did not, however, dismiss the fact that this 
was evident on some examinations in the past.  Given this 
evidence, the Board finds the most likely cause of the Veteran's 
current left hip complaints is left iliotibial band syndrome.

Review of the service treatment records shows the Veteran was 
seen in July 1971 for complaints of pain in the left leg.  He 
noted sharp constant pain in the anterior left thigh for three 
weeks that intermittently generated into his left hip.  It was 
noted that the Veteran bruised his leg on July 4th while diving.  
Physical examination of the left hip, thigh and knee was within 
normal limits.  The assessment was status post contusion, left 
thigh.  In addition, the Veteran was seen in September 1973 for 
complaints of pain in the left hip and knee for two years 
described as sharp pain brought on by running.  He stated that 
the pain started in the hip and then followed to the knee.  He 
reported that the pain started while doing yoga exercises two 
years before.  The pain was intermittent and related to exercise.  
He denied any other symptoms, limitation of motion or sensory 
deprivation.  He reported occasionally having back aches.  He 
denied recurrent trauma to the hip.  Physical examination 
demonstrated full range of motion of the left hip without pain, 
good motor and sensory function, negative straight leg raise, and 
symmetrical and brisk deep tendon reflexes.  X-rays of the hips 
and back were noted to be within normal limits.  The assessment 
was tight hamstring muscle and hip flexors.  

Despite these complaints seen in the clinical records, the 
Veteran neither reported, nor was any abnormalities found, 
related to the Veteran's left lower extremity on examination in 
either June 1975 (for reenlistment) or April 1977 (for 
retirement).  Thus, the Board finds that the service treatment 
records fail to demonstrate the Veteran had a chronic condition 
related to his left hip in service.  Where chronicity of a 
disease is not shown in service, service connection may yet be 
established by showing continuity of symptomatology between the 
currently claimed disability and a condition noted in service.  
38 C.F.R. § 3.303(b).  Service connection may, however, still be 
warranted if the competent and credible evidence of record 
establishes that the disability was incurred in service. 

In the present case, the Veteran has claimed and the private 
medical evidence has set forth that his left hip disorder is 
secondary to his service-connected right ankle disability.  
Essentially they stated that the change in gait caused by the 
Veteran's right ankle disability has affected the Veteran's left 
hip causing the iliotibial band syndrome.  The Board finds, 
however, that service connection on a direct basis is warranted 
based upon the February 2007 VA examiner's opinion.  Although 
finding that the symptoms at the left hip are mostly in the 
buttock area, the examiner noted that there "may have been some 
of these symptoms in military."  It is noted that the Veteran 
reported symptoms during service but the examiner did not 
actually note the treatment in service set forth above.  
Nevertheless, he stated that these posterior hip symptoms are 
partly caused by referred pain from the low back, of which there 
apparently was some low back pain in the military (which is 
supported by the service treatment records).  The examiner went 
on to say that severe disc degeneration on recent x-rays suggests 
that the Veteran was probably having degenerative problems in the 
back in the military.  For these reasons, the examiner opined 
that the left hip pain might be considered related to the 
Veteran's military service.  

The Board acknowledges that the examiner then proceeded to 
discuss a hypothetical situation in which he assumed that the 
pain at the left hip had not been present in the military and had 
not developed for at least five or ten years after the military.  
In such a scenario, the examiner stated that it would be his 
opinion that the left hip probably does not relate to military 
and also that it was probably not caused by the right ankle 
because it is the Veteran's severe degenerative problems in his 
back that are creating the very common problem of associated 
buttock pain.  He stated that it is less likely than not that in 
this "hypothetical situation" that the left hip problem is not 
related to military and is not related to the right ankle.

After considering this examiner's opinions, the Board finds that 
the hypothetical opinion is merely speculative because it is not 
based upon actual facts, but on assumed facts.  A medical opinion 
based on speculation, without supporting data or other rationale, 
does not provide the required degree of medical certainty.  Bloom 
v. West, 5 Vet. App. 104, 145 (1999).  Thus, the Board finds that 
the examiner's hypothetical opinion based upon the false fact 
that there was nothing in service has no probative value.  

As for his initial opinion, the Board acknowledges that it is not 
stated in the most definitive manner.  However, it is based upon 
the Veteran's report, which is supported by the service treatment 
records, that he had left hip pain in service, and does give a 
positive opinion that the Veteran's left hip pain would be 
related to service.  There is no evidence that contradicts this 
opinion.  Thus the Board finds that the evidence at least raises 
a reasonable doubt that the Veteran's current left hip disorder 
had its onset in service.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.  
Nevertheless, when, after considering all the evidence, a 
reasonable doubt arises regarding a determinative issue, the 
benefit of the doubt shall be given to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

Resolving reasonable doubt in favor of the Veteran, the Board 
finds that the evidence is sufficient to establish that the 
Veteran's current left hip disorder, which has been determined to 
be diagnosed as iliotibial band syndrome, had its onset in 
service and, therefore, service connection is warranted.  For 
these reasons, the Veteran's claim is granted.

In deciding this claim, the Board notes that there is sufficient 
evidence to establish that service connection is warranted for 
left iliotibial band syndrome as secondary to the right ankle 
disability on the basis of aggravation as the VA examiner clearly 
opines that favoring of the right ankle probably makes the 
Veteran's left hip disorder more bothersome.  However, the Board 
finds that granting service connection on a direct basis is more 
favorable to the Veteran and, therefore, is granting service 
connection on that basis.

Left Knee Disorder 

Initially, the Board notes that there are different diagnoses in 
the record as to what is the pathology of the Veteran's left knee 
complaints.  Private treatment records show that the Veteran's 
left knee complaints have been related to either iliotibial band 
strain (see November 2006 private treatment note) or 
osteoarthritis (see April 2006 private treatment note and private 
physician's statement).  In addition, the VA examiner who 
conducted a VA examination in July 2006 gave an initial diagnosis 
of chronic synovitis; however, that was changed to moderate 
degenerative arthritis based upon x-rays obtained at the time of 
the examination.  In February 2007, the examiner continued the 
diagnosis of moderate degenerative arthritis, opining that this 
is most likely the cause of the Veteran's complaints rather than 
any other diagnosis.  Given the x-ray evidence of degenerative 
arthritis and the February 2007 VA examiner's opinion, the Board 
feels that the most likely cause of the Veteran's current left 
knee complaints is degenerative arthritis.

The Board notes that the discussion of the service treatment 
records in the previous section apply here as well.  The only 
treatment for complaints of left knee pain are the two treatment 
records from July 1971 and September 1973.  In addition, the 
Veteran neither complained of nor was any abnormality found on 
examinations in June 1975 and April 1977 related to the Veteran's 
left knee.  Thus, the Board finds that the service treatment 
records fail to establish that the Veteran had a chronic left 
knee disorder during service.  In support of this finding, it is 
noted that the Veteran reported on VA examination that the onset 
of his left knee pain was in 2003, many years after service.  
Where chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  Service 
connection may, however, still be warranted if the competent and 
credible evidence of record establishes that the disability was 
incurred in service. 

In the July 2006 VA examination report, the examiner opined that 
the Veteran's current left knee problem is not directly caused by 
the right ankle but rather the Veteran would have developed the 
left knee pain even without the right ankle problem.  He also 
opined that the left knee disorder was not caused by the 
Veteran's military service.  In the February 2007 VA examination 
report, the examiner further went on to opine that the Veteran's 
private physician who felt that the Veteran's abnormal gait had 
given symptoms with a tight iliotibial band ignored that most of 
the left knee difficulty is probably related to arthritis.  
Again, the examiner opined that the Veteran would have developed 
this arthritis even without the right ankle problem and stated 
that it continues to be his opinion that it is less likely than 
not that the left knee difficulty is directly caused by military 
or by the right ankle disability.  However, in both VA 
examination reports, the examiner stated that the Veteran's 
favoring of the right ankle probably makes the left knee symptoms 
more bothersome, which may be considered aggravation.  

In contrast, the Veteran's private treating physicians have 
provided opinions favorable to his claim that that his left knee 
disorder is caused by his service-connected right ankle 
disability.  In an October 2003 statement, Dr. J. C. stated that 
the Veteran "does alter his gait related to the right extremity, 
and that certainly could put increased pressure in the left knee 
and hip."  In an April 2006 treatment note, Dr. J. S. C. opined 
that it is at least as likely as not that the Veteran's left knee 
pain is secondary to his prior right ankle injury; however, there 
is no rationale for this opinion.  In a November 2006 treatment 
note, Dr. M. F.'s assessment was that the left lower extremity 
pain, specifically left knee pain and thigh pain, which appears 
to be related to an iliotibial band syndrome, is secondary to an 
enthesopathy of his left hip, which is directly related to an 
abnormal gait, which is directly related to his posttraumatic 
arthrosis of the right ankle; however, again there is no 
rationale provided for this opinion.  

After assessing the medical opinions both for and against the 
claim, the Board finds that none of them should be given more 
probative value than any other or that any one is more persuasive 
than another.  None of the opinions provided really give a 
rationale to explain the basis of the opinion.  Although the VA 
examiner stated that his opinion was based on the belief that the 
Veteran would have gotten degenerative arthritis in the knee 
without the right ankle disability, he failed to explain why he 
believed that would be the case.  Thus, his opinion is not 
supported by a complete rationale.  In contrast, none of the 
private physicians gave rationales for their opinions but the 
November 2006 assessment by Dr. M. F. is stated in definite 
language that the left knee pain is related, via several steps, 
to the right ankle disability.  Consequently, the Board finds 
that this evidence is in equipoise as to a causal relationship 
between the Veteran's left knee degenerative arthritis and the 
service-connected right ankle disability.  

As to the question of aggravation, the only opinion is that of 
the VA examiner who stated that the right ankle disability would 
cause the left knee problem to be more bothersome.  The Board 
finds this to be some evidence of aggravation although not a very 
definitive opinion.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.  
Nevertheless, when, after considering all the evidence, a 
reasonable doubt arises regarding a determinative issue, the 
benefit of the doubt shall be given to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

Resolving reasonable doubt in favor of the Veteran, the Board 
finds that the evidence is sufficient to establish that the 
Veteran's current left knee disorder, which it has determined 
should be diagnosed as degenerative arthritis, is due to and/or 
aggravated by his service-connected right ankle disability.  
Therefore, service connection is warranted.  For these reasons, 
the Veteran's claim is granted.

In making this decision, the Board notes that the Veteran's claim 
for secondary service connection for his left knee disorder was 
filed in April 2006, before the amendments to 38 C.F.R. § 3.310 
adding subsection (b) were enactment effective October 10, 2006.  


ORDER

Entitlement to service connection for left iliotibial band 
syndrome is granted.

Entitlement to service connection for degenerative arthritis of 
the left knee is granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


